Motion for a stay granted on condition that the appellant -procures the record on appeal and appellant’s points to be served and filed on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeals to be argued or submitted when reached, and on the further condition that the appellant files a surety company bond in the sum of $250 as required by section 58 of the Domestic Relations Court Act of the City of New York. Concur — Botein, (P. J., Rabin, Valente, Stevens and Eager, JJ.